2017 IL App (1st) 142197
                                           No. 1-14-2197
                                    Opinion filed June 23, 2017
                                                                                      Fifth Division
______________________________________________________________________________

                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No. 12 CR 7098
                                                               )
DANIEL BROWN,                                                  )   Honorable
                                                               )   Maura Slattery-Boyle,
          Defendant-Appellant.                                 )   Judge, presiding.



          JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
          Justice Reyes concurred in the judgment and opinion.
          Justice Hall specially concurred, with opinion.

                                             OPINION

¶1        Defendant Daniel Brown was found guilty by a jury of first degree murder, with a finding

that he personally discharged the firearm that caused the victim’s death. Defendant was

sentenced to prison terms of 45 years for murder and 45 years for personally discharging the

firearm that caused the death, to be served consecutively.

¶2        On appeal, he contends (1) the trial court committed reversible error during voir dire by

failing to inquire when a juror indicated a lack of understanding concerning a fundamental

principle about the burden of proof; (2) the trial court erred when it admitted a surveillance
No. 1-14-2197


recording without adequate foundation and permitted a detective to offer impermissible lay

opinion identification testimony concerning the recording, and defense counsel was ineffective

by failing to object to this evidence; (3) the trial court erred by admitting irrelevant and highly

prejudicial DNA evidence, the State’s closing argument concerning the DNA evidence was

misleading, and defense counsel was ineffective for failing to object to the DNA evidence; (4)

the statutory firearm sentencing enhancement is unconstitutionally vague, and the trial court

imposed an arbitrary and excessive sentence; and (5) the mittimus should be corrected to reflect

one murder conviction and a 90-year prison sentence.

¶3      We find that the trial court’s erroneous voir dire inquiry of one venire member

concerning a Zehr principle and admission of a law enforcement officer’s lay opinion

identification testimony were not so serious as to deny defendant a fair trial. We also find that the

trial court did not abuse its discretion by admitting the surveillance recording and DNA

evidence. Furthermore, the statutory firearm sentencing enhancement is not unconstitutionally

vague, and defendant’s sentence was not arbitrary or excessive sentence.

¶4     For the reasons that follow, we affirm the judgment of the circuit court and order the

mittimus corrected to reflect one conviction of murder and a 90-year term of imprisonment.

¶5                                      I. BACKGROUND

¶6     This case arose from the fatal shooting of Eddie Coleman on East 79th Street in Chicago

at about 10:38 p.m. on March 6, 2012. Eyewitnesses identified defendant Daniel Brown as the

shooter, and he was charged by indictment with first degree murder. A jury trial was held in

April and May 2014.




                                                -2-
No. 1-14-2197


¶7     The State’s evidence showed that on the date of the offense the victim was visiting his

aunts, Mayblelene and Kathleen Coleman, who both lived on the 3000 block of East 79th Street.

At about 10 p.m., the victim and his girlfriend, Taheerah Abdullah, walked half of a block to a

store. They went inside, and the victim spoke to some men from the neighborhood, including

defendant. Abdullah had known defendant for about a week and seen him a couple of times.

Abdullah heard defendant repeatedly state, “[W]hatever is gonna happen, man, is gonna

happen.” The victim and defendant went outside into the parking lot. Eventually, Abdullah

followed them. Defendant and the victim talked and their demeanor was “kind of hostile.”

Abdullah stood apart from them and did not hear everything they said. Abdullah was concerned

and telephoned the home of the victim’s aunt Mayblelene. Abdullah spoke with Mayblelene’s

daughter, Natasha Coleman, who then walked to the store.

¶8     Abdullah exchanged words with a woman who was with defendant, and the woman spat

on Abdullah. Natasha arrived at the scene and spoke with Abdullah. Eventually, the victim

joined them. They left the parking lot and headed toward Mablelene’s house. They spoke to

police officers in the area about the parking lot incident, and the officers told them to go home

and telephone the police to report the matter. Natasha walked toward her mother’s house,

followed by Abdullah and then the victim. When Natasha and Abdullah arrived at the house, the

victim was no longer with them. Natasha and Abdullah went inside. Abdullah called the police

and reported the parking lot incident, and Natasha sat at the dining room table.

¶9     Abdullah testified that when she returned to the porch to look for the victim, she heard a

gunshot and saw the victim running down the street with defendant running behind him.

Defendant’s arm was outstretched and pointed towards the victim. Abdullah heard another



                                               -3-
No. 1-14-2197


gunshot followed by the victim yelling, “Ouch.” Abdullah ran inside the house because she

feared defendant would come after her. She heard about three more gunshots. When the gunshots

ceased, Abdullah went outside and saw the victim lying motionless on the ground. His aunt

Kathleen Coleman was with him.

¶ 10   An ambulance arrived and transported the victim to the hospital. He died from multiple

gunshot wounds. He had been shot three times, once in the left side of the back, once in the

upper right chest, and once in the left arm, with no evidence of close-range firing. At the time of

his death, he had alcohol, cocaine, and benzoylecgonine, a breakdown of cocaine, in his system.

He was 43 years old, six feet tall, and weighed 200 pounds.

¶ 11   Kathleen Coleman testified that she went outside around 10 p.m. to look for the victim

because she had agreed to give him a ride home. She drove her car around the block and parked

in front of her house. She exited her car and saw the victim running through a gangway with

defendant chasing him. Kathleen testified that the area was well lit, and she could see

defendant’s face even though he wore a purple hoodie over his head. Kathleen testified she had

known defendant for a couple of years due to his previous relationship with a girl in the area.

Kathleen observed defendant shoot the victim in the back. The victim screamed, “Ouch,” ran a

short distance and collapsed in the middle of the street. Defendant was running so close behind

the victim that defendant had to jump over him. Defendant then turned around and shot the

victim in the shoulder area. Kathleen called out, “Who is that?” so defendant would not suspect

that she had recognized him. Defendant looked at her, pointed the gun into the air, and shot the

light pole. Defendant ran off through a gangway. Kathleen found the victim between two cars.

He was unresponsive, and Kathleen did not see a gun in his possession.



                                               -4-
No. 1-14-2197


¶ 12   Natasha testified that she heard the first gunshot while she was inside her mother’s house.

Natasha saw Abdullah come towards her, crying. Natasha ran to the front door and onto the

porch. She saw the victim being chased by defendant. She knew defendant because they had

gone to school together. The victim did not have anything in his hands, but defendant held a gun

in the hand of his extended arm. Natasha heard another gunshot and saw the victim fall to the

ground. Defendant jumped over him and fired another gunshot toward the ground where the

victim had fallen. Natasha heard Kathleen speak and then saw defendant fire a gunshot into the

air. Natasha heard the gunshot hit a light pole near defendant. Defendant then ran away through a

gangway.

¶ 13    Mayblelene testified that she was in her home just before 10:38 p.m. when she heard

three gunshots. She heard another gunshot that sounded like it hit something iron. Abdullah ran

past her to the door to see what had happened. Then Abdullah ran back past Mayblelene.

Mayblelene went to the front door where Natasha was already standing and looking outside.

Mayblelene saw defendant, whom she had seen several times per week in the neighborhood, run

towards her house and then through a gangway with a gun in his hand. She did not see anyone

else on the street with a gun and did not see anyone else run from the scene. Mayblelene had a

phone in her hand and telephoned 911.

¶ 14   Detective Donald Hill and Detective John Otto arrived at the scene around 11:30 p.m.

and learned that Natasha and Kathleen had witnessed the shooting. Detective Hill spoke to both

women separately and each stated that the shooter’s nickname was “Nu-Nu.” Natasha and

Kathleen were immediately transported to the police station in separate vehicles and were kept

separate while they were at the police station.



                                                  -5-
No. 1-14-2197


¶ 15   Meanwhile, Mayblelene’s niece Dominique Coleman had arrived at Mayblelene’s house.

Mayblelene told her that “Nu-Nu,” with whom Dominique had gone to school, had shot the

victim. Dominique told Officer Kevin Fry and Officer Robert Lobianco that “Nu-Nu” had shot

the victim. Dominique also showed the officers a photo of “Nu-Nu” on her cell phone. The

police obtained defendant’s photograph from a police department computer, and Dominique

identified that photograph as the person Mayblelene had said was the shooter. Officer Fry

relayed information about the identification to Detective Hill and Detective Otto.

¶ 16            Detective William Meister and Detective Patrick Ford interviewed Kathleen and

Natasha at the police station. Natasha was visibly upset, stated that the shooter was a person she

knew as “Nu-Nu,” and gave a physical description of him. Kathleen, also visibly upset, similarly

identified the shooter as someone she knew as “Nu-Nu.” When Detective Hill informed

Detective Meister that defendant had been identified as “Nu-Nu,” Detective Meister created a

photo array that included a photo of defendant. Natasha and Kathleen separately viewed the

photo array and identified the photo of defendant as “Nu-Nu,” the man who shot the victim.

¶ 17   Detective Hill testified that he spoke with Abdullah at the scene of the shooting and

learned about the verbal altercation that had occurred at the nearby store. Detective Hill and

Detective Otto went to the store in the early morning hours of March 7, 2012. They had a photo

of defendant, who had been identified as the shooter. Detective Hill spoke with the store

manager and viewed the store’s surveillance footage of the time frame shortly before the 10:38

p.m. shooting. Detective Hill viewed footage of the parking lot area outside the store and the area

directly outside the store entrance. In the parking lot footage, Detective Hill saw defendant and

the victim talk to each other. The victim wore a black and gray jacket, and defendant wore a



                                               -6-
No. 1-14-2197


black jacket over a purple hoodie. In the store entrance footage, Detective Hill saw defendant

exit the store. Defendant’s face, jacket, and hoodie were visible. Detective Hill identified the

State’s CD exhibit of the surveillance footage that a police evidence technician had downloaded

from the store’s surveillance equipment. The CD was published to the jury without objection.

¶ 18   The jury viewed the parking lot footage first. The date and time displayed in a corner of

that footage indicated it was recorded on March 6, 2012, from about 10:17 p.m. to 10:21 p.m.

Several people appeared in the parking lot area, and Detective Hill identified the victim and

defendant when they initially appeared on the right side of the screen and described what they

wore. Detective Hill continued to narrate that the victim and defendant initially walked with and

talked to only each other, but they were quickly joined by other people. The victim and

defendant walked towards the right side of the screen and out of the view of the camera but

eventually returned within the camera’s view, still engaged in conversation. They walked across

the parking lot, and the victim held his hands in an open manner. Then the victim and defendant

moved away from each other, and the victim stood among a group of people. Defendant walked

toward the group that included the victim but then walked towards the right side of screen and

out of the camera’s view. Eventually, the victim walked toward the left side of the screen and off

camera. Defendant reemerged on the right side of screen and walked off camera in the direction

taken by the victim. Then defendant reappeared on the left side of the screen and walked back

toward the store entrance.

¶ 19   The jury viewed the footage of the store entrance recorded at about 10:13 p.m. Detective

Hill identified defendant as he exited the store wearing a black hat and a black jacket over a

purple hoodie. Detective Hill also testified that Abdullah appeared in the parking lot footage but



                                              -7-
No. 1-14-2197


Natasha did not. Furthermore, the recording did not show any fight between either the victim and

defendant or Abdullah and the woman who allegedly spat on her.

¶ 20   On March 21, 2012, Officer Ryan Sheahan observed defendant exit a residence. Sheahan

exited his car and walked up to defendant, who fled. Sheahan alerted other officers that he was in

pursuit. The officers found defendant under the back steps of a residence about one-half mile

from where Officer Sheahan had first encountered him. Defendant was placed in custody.

¶ 21   Eyewitnesses Abdullah, Kathleen, Natasha, and Mayblelene separately viewed a physical

lineup. Abdullah, Kathleen and Natasha identified defendant in the lineup as the person who shot

the victim. Mayblelene identified defendant as the person she saw running from the scene with a

gun.

¶ 22   Police recovered from the crime scene one fired bullet in the street, a second fired bullet

on the sidewalk, and two fired cartridge casings. The bullets were 40/10 millimeter bullets, and

both were fired from the same firearm. The fired cartridge casings were .40 caliber and both

were fired from the same firearm. The police firearms identification expert could not determine

if the fired bullets and fired cartridge casings were from the same gun. The police also recovered

a purple tag that read “Akoo” in gold writing, a watch and the back to the watch, and a black

clothes button.

¶ 23   Forensic DNA expert Ruben Ramos conducted polymerase chain reaction/short tandum

repeat analysis of the DNA on a buccal swab collected from defendant, a blood standard from

the victim, and the swabs collected from the watch, watch back, and button. Material collected

from the button was insufficient to test. The DNA collected from the watch and watch back was




                                              -8-
No. 1-14-2197


a low-level sample. It was a mixture of human DNA profiles that were incomplete but could be

separated into one minor and one major profile.

¶ 24   Ramos stated that the victim could be excluded as a contributor to both the minor and

major profiles. Concerning the major profile, Ramos was able to attempt to identify only 9 of the

13 loci on the DNA molecule that form the basis for comparison and obtained results at only 6

loci plus the location that indicates the sex of the person. He explained that because he could

compare only the 6 loci test results from the major profile to defendant’s profile, Ramos could

not state whether defendant’s DNA matched the major profile found on the watch and watch

back. Ramos could state only whether defendant could be excluded as a contributor to the major

profile. Ramos determined that defendant could not be excluded as a contributor to the major

profile, which meant defendant was included as a contributor. Ramos calculated a frequency

estimating the chance a random person would be included as a contributor to that major profile

as 1 in 670,000 blacks, 1 in 580,000 whites, or 1 in 6.1 million Hispanics.

¶ 25   After the state rested, the trial court denied defendant’s motion for a directed finding.

Defendant then rested, and the jury heard closing arguments. The jury found defendant guilty of

first degree murder, with a finding that he personally discharged a firearm that proximately

caused the victim’s death. The trial court denied defendant’s motion for a new trial and

sentenced him to 45 years in prison for the murder and an additional 45-year term for the firearm

enhancement. Thereafter, the trial court denied defendant’s motion to reconsider the sentence.

¶ 26                                     II. ANALYSIS

¶ 27   On appeal, defendant argues (1) the trial court committed reversible error during voir dire

by failing to inquire when a venire member who became a juror indicated a lack of



                                               -9-
No. 1-14-2197


understanding concerning a principle about the burden of proof; (2) the trial court erred when it

admitted the store surveillance recording without an adequate foundation and permitted

Detective Hill to testify about the content of the recording and identify the victim and defendant,

and defense counsel was ineffective by failing to object to this evidence; (3) the trial court erred

by admitting irrelevant and highly prejudicial DNA evidence, the State’s closing argument

concerning that evidence was misleading, and defense counsel was ineffective for failing to

object to the DNA evidence; (4) the statutory firearm sentencing enhancement is

unconstitutionally vague, and the trial court imposed an arbitrary and excessive sentence; and (5)

the mittimus should be corrected to reflect one conviction for murder and a sentence of 90 years’

imprisonment.

¶ 28                                       A. Voir Dire

¶ 29   Defendant contends the trial court committed reversible error by failing to conduct an

adequate voir dire of venire member L.L., who indicated she did not understand a fundamental

principle of the right to a fair trial before an impartial jury but nevertheless was deemed qualified

to serve on the jury. Specifically, L.L. indicated during voir dire that she did not understand the

principle that the presumption of innocence stays with the defendant throughout the trial and is

not overcome unless the State proves the charges against the defendant beyond a reasonable

doubt. Defendant argues the judge failed to conduct any further inquiry concerning L.L.’s

understanding and acceptance of this fundamental principle. Defendant also argues the judge

conducted “a wholly inadequate voir dire of L.L.” and then erroneously concluded that L.L.

merely meant she had trouble understanding English and her answers to general questions, which

the judge had posed to all the venire members, demonstrated that L.L. did not struggle to



                                               - 10 -
No. 1-14-2197


comprehend English. Defendant asserts that the trial judge’s failure to inquire into L.L.’s

understanding of the fundamental principle and failure to adequately inquire into L.L.’s

comprehension of English deprived defendant of his right to a fair trial before an impartial jury.

¶ 30    Defendant has forfeited review of this issue by failing to both timely object and include

this issue in his motion for a new trial. People v. Denson, 2014 IL 116231, ¶ 11. However, he

asks us to review this issue under the plain error doctrine, arguing that the error was so serious

that it affected the fairness of his trial and challenged the integrity of the judicial process.

¶ 31    We may review claims of error under the plain error rule, which is a narrow and limited

exception to forfeiture. People v. Hiller, 237 Ill. 2d 539, 545 (2010); Ill. S. Ct. R. 615(a). To

obtain relief under this rule, a defendant must show that a clear or obvious error occurred. Id.

The defendant bears the burden of persuading the court that either (1) the evidence at the hearing

was so closely balanced (regardless of the seriousness of the error) as to severely threaten to tip

the scales of justice against the defendant, or (2) the error was so serious (regardless of the

closeness of the evidence) as to deny the defendant a fair trial and challenge the integrity of the

judicial process. People v. Herron, 215 Ill. 2d 167, 187 (2005). In order to determine whether the

plain error doctrine should be applied, we must first determine whether any error occurred. Id.

¶ 32    In People v. Rinehart, 2012 IL 111719, our supreme court discussed the right to an

impartial jury encompassed within the constitutional right to a jury trial.

        “The trial court is primarily responsible for initiating and conducting voir dire

        ***. Because there is no precise test for determining which questions will filter

        out partial jurors [citation], the manner and scope of the examination rests within

        the discretion of the trial court, and we review such decisions for an abuse of



                                                 - 11 -
No. 1-14-2197


       discretion. An abuse of discretion occurs when the conduct of the trial court

       thwarts the purpose of voir dire examination—namely, the selection of a jury free

       from bias or prejudice. [Citation.]; People v. Cloutier, 156 Ill. 2d 483, 495-96

       (1993) (‘[t]he purpose of voir dire is to ascertain sufficient information about

       prospective jurors’ beliefs and opinions so as to allow removal of those members

       of the venire whose minds are so closed by bias and prejudice that they cannot

       apply the law as instructed in accordance with their oath’); see also People v.

       Clark, 278 Ill. App. 3d 996, 1003 (1996) (‘The purpose of voir dire is to enable

       the trial court to select an impartial jury and to ensure that the attorneys have an

       informed and intelligent basis on which to exercise peremptory challenges.’).

       Stated differently, a trial court does not abuse its discretion during voir dire if the

       questions create ‘a reasonable assurance that any prejudice or bias would be

       discovered.’ People v. Dow, 240 Ill. App. 3d 392, 397 (1992).” Rinehart, 2012 IL
111719, ¶ 16.

¶ 33   Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) requires the trial court to ask

prospective jurors if they understand and accept that (1) a defendant is presumed innocent; (2)

the State must prove the defendant guilty beyond a reasonable doubt before he can be convicted;

(3) the defendant is not required to offer any evidence in his own behalf; and (4) if a defendant

does not testify on his own behalf, it cannot be held against him. “The court’s method of inquiry

shall provide each juror an opportunity to respond to specific questions concerning the principles

set out in [Rule 431(b)].” Id. The trial court’s questioning of the venire concerning these four

principles, which are commonly referred to as the Zehr principles, is intended to ensure



                                               - 12 -
No. 1-14-2197


compliance with People v. Zehr, 103 Ill. 2d 472, 477 (1984), which sought to end the practice

where the judge made a broad statement of the applicable law followed by a general question

concerning the juror’s willingness to follow the law. Ill. S. Ct. R. 431, Committee Comments.

¶ 34   According to the record, the trial court questioned the venire concerning the first Zehr

principle and no one raised a hand to indicate a lack of understanding or lack of agreement with

the first principle. When the court asked if anyone in the venire did not understand and accept the

second principle that the presumption of innocence stays with the defendant throughout the trial

and is not overcome unless, from all the evidence, the juror believes the State proved defendant’s

guilt beyond a reasonable doubt, juror L.L. raised her hand. The following occurred:

                “THE COURT: Ms. [L.L.]?

                [L.L.]: I don’t understand.

                THE COURT: I’ll get to that in a second. Other than Ms. [L.L.], is there

       anyone that does not understand and accept that principle? Please raise your hand

       at this time. The second [Zehr] question has been asked; no one has raised their

       hand.”

¶ 35   The trial court continued to question the venire concerning the third and fourth Zehr

principles and no one raised a hand to indicate a lack of understanding or acceptance. Then the

judge questioned five venire members before questioning L.L.

¶ 36   The judge asked L.L. a series of questions about her age, employment, education,

residence, marital status, and whether she, a family member or close friend had been a victim of

a crime, involved in a criminal case, or a party to a lawsuit. The judge asked L.L. if she knew

any lawyers, judges or police officers, whether she ever visited anyone who was detained or



                                              - 13 -
No. 1-14-2197


incarcerated, and how she generally received her news information. L.L.’s responses were in

English, brief, and generally one-word answers. Furthermore, L.L. responded affirmatively when

the judge asked whether she would weigh the credibility of witness testimony without regard to

the witness’s occupation and would listen to all the evidence and apply the law as instructed by

the court in a fair and impartial manner.

¶ 37   Thereafter, the judge questioned eight more venire members. In chambers, the judge

granted the State’s request to strike a venire member for cause. Then the judge stated:

                “One preliminary matter. Ms. [L.L.]. While beginning questioning she

       raised her hand indicating—she stated that she had trouble understanding English.

       The Court placed the same questions to her as every other juror, she answered

       appropriately. She did not indicate at any time struggling with anything, so the

       Court will not strike her for cause.”

Defense counsel did not voice any concern or disagreement with the judge’s characterization of

why L.L. stated, “I don’t understand,” and did not suggest that the court follow up with any

questions to L.L. about her understanding of the Zehr principles or ask that she be excused for

cause. Defense counsel accepted L.L. as a juror despite having the opportunity to use a

peremptory challenge to strike her.

¶ 38   The State argues the trial court complied with Rule 431(b) by asking the venire members

if they understood and accepted the four Zehr principles, and the trial court had no reason to

question L.L. further because the record supports a conclusion that when L.L. said, “I don’t

understand,” she was referring to or claiming some difficulty in understanding English.




                                               - 14 -
No. 1-14-2197


¶ 39   We find that an error occurred because the trial court failed to comply with Rule 431(b).

However, we find no abuse of discretion in the trial court’s conclusion that the voir dire of L.L.

demonstrated she did not struggle to understand English and thus was competent to serve as a

juror. After L.L. indicated a failure to understand when questioned about the second Zehr

principle, the trial judge said she “would get to that in a second,” but never asked L.L. any

further questions about her understanding of the question or the second Zehr principle.

Furthermore, the trial judge may have created confusion when she exempted L.L. from the

question about the second Zehr principle. Specifically, the judge continued questioning the

venire by stating, “Other than Ms. [L.L.], is there anyone that does not understand and accept

[the second Zehr] principle?” It would have been possible for L.L. to construe her exemption

from answering that question as also applying to the questions concerning the third and fourth

Zehr principles.

¶ 40   Despite the trial court’s error in failing to ascertain whether L.L. understood and agreed

with the second Zehr principle and possibly the third and fourth Zehr principles, we disagree

with defendant’s assertion that the trial court’s voir dire of L.L. was “wholly inadequate.” L.L.’s

answers to the judge’s questions were appropriate, albeit brief, and demonstrated L.L.’s

comprehension of the English language. L.L. even asked for clarification when she did not

understand the judge’s question concerning the source of L.L.’s news information. Further, the

judge’s questions concerning any involvement by L.L. or her family in litigation, or whether she

knew any lawyers, judges, or police officers created a reasonable assurance that any prejudice or

bias of L.L. would have been discovered. In addition, L.L. responded that she would weigh

witness credibility equally regardless of the witness’s occupation, listen to all the evidence, and



                                              - 15 -
No. 1-14-2197


apply the law as instructed by the court and in a fair and impartial manner. We find no abuse of

discretion concerning the trial judge’s conclusion that the voir dire of L.L. demonstrated she did

not struggle with English comprehension.

¶ 41    Defendant, who has raised only the second prong of plain error, fails to cite relevant

authority to support his assertion that L.L.’s “I don’t understand” statement meant she admitted a

“lack of understanding of one of the essential qualifications of a juror” and thus was unqualified

to serve as a juror in this case. We conclude that the trial court’s error in failing to comply with

Rule 431(b) concerning the questioning of L.L. was not so serious as to deny defendant a fair

trial. In the absence of any evidence of juror L.L.’s bias offered by defendant, who carries the

burden of proving plain error, we will not presume that L.L. was biased against him. People v.

Thompson, 238 Ill. 2d 598, 614-15 (2010) (noting that violation of Rule 431(b) does not

implicate a fundamental right or constitutional protection, but involves only the failure to comply

with a court rule). As discussed above, the trial court’s voir dire of L.L. created a reasonable

assurance that any bias or prejudice held by L.L. would have been discovered. Furthermore,

L.L.’s “I don’t understand” statement indicated that she did not understand the question posed

concerning the second Zehr principle and was not the equivalent of a rejection of the second

Zehr principle itself. Accordingly, we reject defendant’s attempt to invoke the second prong of

plain error.

¶ 42    The special concurrence misconstrues the analysis of the majority and the issue raised by

defendant concerning the trial court’s voir dire of L.L. The special concurrence erroneously

states the trial court concluded L.L.’s voir dire “demonstrated that she did not understand

English.” Also, the special concurrence erroneously contends defendant asserts that the trial



                                               - 16 -
No. 1-14-2197


court failed to comply with Rule 431(b) by failing to inquire into L.L.’s understanding and

agreement with the second Zehr principle. Defendant, however, repeatedly contested such a

characterization of his argument on this issue in both his initial and reply briefs before this court.

¶ 43   Specifically, defendant expressly argued that the abuse of discretion standard of review

applied to his issue of “[w]hether the trial judge properly conducted voir dire in order to ‘filter

out’ unqualified jurors.” Appellant’s Br. 18. Furthermore, in his reply brief, defendant criticized

the State for attempting to analogize his argument to cases that considered whether the trial

court’s failure to comply with Rule 431(b) was reversible error. Appellant’s Reply 2. Defendant

emphasized that “[i]t is not the trial court’s recitation of the Zehr principles that is at issue; it is

whether L.L.’s admitted lack of understanding of one of the essential qualifications of a juror,

and the trial court’s failure to properly question her about that lack of understanding, resulted in

the seating of an unqualified juror in [defendant’s] case.” Appellant’s Reply 2. Thereafter,

defendant argued the State is “wrongly recasting [defendant’s] argument as one based on

whether the trial court’s recitation of the Zehr principles complied with Rule 431(b),” and again

insisted that “the issue is not whether the trial court recited the Zehr principles correctly, but

whether the court’s failure to properly investigate L.L.’s lack of understanding of an essential

juror qualification, and the seating of an unqualified juror, constitutes reversible error.”

Appellant’s Reply 3. Defendant clearly is aware that a trial court’s failure to comply with Rule

431(b) does not constitute second prong plain error and, thus, expends much effort to dispel any

notion that he is raising such a claim. Appellant’s Reply 3-4.

¶ 44   Defendant’s issue that the voir dire of juror L.L. was “wholly inadequate” is intertwined

with the issue of whether the trial court complied with Rule 431(b) and is raised in the context of



                                                 - 17 -
No. 1-14-2197


second-prong plain error review. Accordingly, the majority reviewed de novo the trial court’s

compliance with Rule 431(b) and reviewed the trial court’s voir dire of L.L. for an abuse of

discretion.

¶ 45   Alternatively, defendant argues he was denied effective assistance of counsel because

counsel failed to preserve this error for review. Defendant argues counsel should have either

requested that the trial judge examine L.L. based on her “I don’t understand” statement or

otherwise objected to her being seated on the jury.

¶ 46   In order to prove a claim of ineffective assistance of counsel, a defendant must satisfy

both prongs of the test discussed in Strickland v. Washington, 466 U.S. 668, 687 (1984), which

requires a showing that counsel’s performance was deficient and that the deficient performance

prejudiced the defendant. People v. White, 2011 IL 109689, ¶ 132. To satisfy the first prong, the

defendant must show that counsel’s representation fell below an objective standard of

reasonableness. Strickland, 466 U.S. at 688. The second prong requires the defendant to “show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694. Failure to establish either counsel’s deficient

performance or prejudice resulting to defendant precludes a finding of ineffective assistance of

counsel. Id. at 697. If a defendant cannot establish prejudice, the reviewing court need not

determine whether counsel’s performance fell below the objective standard of reasonableness.

Id.

¶ 47   In reviewing a claim of ineffective assistance of counsel, this court reviews counsel’s

actions under the totality of the circumstances of the individual case. People v. Shatner, 174 Ill.



                                                - 18 -
No. 1-14-2197


2d 133, 147 (1996). Judicial scrutiny of counsel’s performance is highly deferential, and

counsel’s trial strategy is given a strong presumption of reasonable professional assistance.

Strickland, 466 U.S. at 689. To establish deficient performance, defendant must identify

counsel’s acts or omissions that allegedly are not the result of reasonable professional judgment

and overcome the strong presumption that counsel’s action or inaction was the result of sound

trial strategy. People v. Perry, 224 Ill. 2d 312, 341-42 (2007); Strickland, 466 U.S. at 690. “A

fair assessment of attorney performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct,

and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

Defendant must show that counsel’s errors were so serious and his performance was so deficient

that he did not function as the counsel guaranteed by the sixth amendment. Perry, 224 Ill. 2d at

342.

¶ 48   The decision to exercise an available peremptory challenge is a strategic one and

generally not subject to scrutiny under Strickland. People v. Metcalfe, 202 Ill. 2d 544, 561-62

(2002). According to the record, defense counsel challenged potential jurors for cause and

exercised peremptory challenges. Defendant fails to show that counsel’s decision to accept L.L.

was not tactical and a matter of jury selection strategy. It is possible counsel considered that

L.L.’s voir dire responses indicated she would not favor the State in weighing the credibility of

its many police officer and forensic evidence witnesses. Furthermore, we have rejected

defendant’s contentions that the voir dire of L.L. was “wholly inadequate” and she was not

qualified to serve as a juror. Thus, counsel’s decision not to challenge L.L. for cause was not

objectively unreasonable. In addition, the evidence was more than sufficient to prove defendant



                                              - 19 -
No. 1-14-2197


guilty beyond a reasonable doubt, and there was no evidence that L.L. rejected the principle that

the State does not overcome defendant’s presumption of innocence unless the State proves his

guilt beyond a reasonable doubt. We find no merit in defendant’s claim of ineffective assistance

of counsel.

¶ 49                                B. Surveillance Recording

¶ 50   Defendant argues the State failed to lay an adequate foundation for introduction of the

surveillance recording of the store parking lot where defendant and the victim exchanged words

prior to the shooting on 79th Street. Further, defendant contends it was improper to allow

Detective Hill to recount or narrate the contents of the recording as it was played for the jury

because it constituted inadmissible lay witness identification testimony. Defendant, however, did

not object to the introduction of the recording or Detective Hill’s testimony identifying defendant

and the victim in that recording and describing their movements. Defendant concedes he has

forfeited review of these issues on appeal but asks us to review these claims under the second

prong of the plain error doctrine because the errors were so serious as to deprive him of a fair

trial. Alternatively, defendant argues trial counsel was ineffective by failing to timely object and

preserve these claims for review.

¶ 51   In order to determine whether the plain error doctrine should be applied, we must first

determine whether any error occurred. People v. Herron, 215 Ill. 2d 167, 187 (2005). We review

the trial court’s decisions to admit the surveillance recording and Detective Hill’s testimony

concerning the recording for an abuse of discretion, which occurs when the trial court’s ruling is

fanciful, unreasonable, or when no reasonable person would adopt the trial court’s view. People

v. Taylor, 2011 IL 110067, ¶ 27. The forfeiture rule is “particularly appropriate” when a



                                               - 20 -
No. 1-14-2197


defendant claims the State failed to lay a proper foundation. People v. Woods, 214 Ill. 2d 455,

470 (2005). In that circumstance, “a defendant’s lack of a timely and specific objection deprives

the State of the opportunity to correct any deficiency in the foundational proof at the trial level.”

Id.; People v. Johnson, 2016 IL App (4th) 150004, ¶¶ 70-71. Had defendant objected, the State

would have had the opportunity to elicit additional foundational evidence or testimony.

¶ 52   First, defendant argues the State failed to lay an adequate foundation for admission of the

surveillance recording because the State failed to present any evidence that the store’s

surveillance device was capable of recording and generally reliable, that the operator of the

device was competent, and that the device was operating properly.

¶ 53   Automatic surveillance recordings present the prototypical situation for application of the

silent witness theory. Taylor, 2011 IL 110067, ¶ 32. This theory allows the recordings to be

introduced as substantive evidence as long as a proper foundation is laid; “a witness need not

testify to the accuracy of the image depicted in the [recording] if the accuracy of the process that

produced the evidence is established with an adequate foundation.” Id. In determining whether

an adequate foundation has been laid for a surveillance recording, courts consider (1) the

device’s capability for recording and general reliability; (2) competency of the operator; (3)

proper operation of the device; (4) showing the manner in which the recording was preserved

(chain of custody); (5) identification of the persons, locale, or objects depicted; and (6)

explanation of any copying or duplication process. Id. ¶ 35. This list of factors is not exclusive,

and some factors may not be relevant depending on the facts of the case. Id. “The dispositive

issue in every case is the accuracy and reliability of the process that produced the recording.” Id.




                                               - 21 -
No. 1-14-2197


¶ 54   We find no error occurred regarding the admission of the surveillance recording.

Detective Hill testified that he learned from eyewitnesses at the scene of the shooting on 79th

Street about the encounter between the victim and defendant at the nearby store. Detective Hill

promptly went to that store with a photograph of defendant to investigate whether any automatic

surveillance devices recorded images of defendant and the victim. Detective Hill spoke with the

store manager, who operated the equipment and showed Detective Hill surveillance footage of

the front door and outside areas of the store taken on March 6, from about 10:12 p.m. until 10:30

p.m. After Detective Hill viewed the footage, he called for a police evidence technician, who

came to the store and downloaded the footage viewed by Detective Hill onto a CD. At the trial,

Detective Hill testified that the recording played for the jury was the same footage Detective Hill

had viewed at the store. Furthermore, the parties stipulated that the CD contained recorded

footage that truly and accurately depicted the scene on March 6, 2012 from approximately 10:12

p.m. to 10:30 p.m., there had been no tampering, editing, or deletion of the March 6 recorded

footage, and a proper chain of custody was maintained at all times.

¶ 55   The evidence showed that Detective Hill promptly sought the surveillance footage after

the shooting, the store manager retrieved from the store’s surveillance device the recorded

footage for the particular date and time frame requested by Detective Hill, the manager showed

Detective Hill the relevant footage, and the recording was downloaded to preserve that evidence.

Those facts were evidence that the store’s automatic surveillance recording device was

functional, able to record, and generally operating properly and that the store manager knew how

to operate the device. See Taylor, 2011 IL 110067, ¶ 39. Based on those facts and the parties’

stipulation concerning the surveillance recording, the State provided sufficient proof of the



                                              - 22 -
No. 1-14-2197


reliability of the process that produced the recording and thus laid a sufficient foundation for its

admission. Accordingly, we reject defendant’s claims of second prong plain error and ineffective

assistance of counsel concerning the admissibility of the surveillance recording.

¶ 56   Next, defendant argues that Detective Hill’s testimony regarding the contents of the

surveillance recording was inadmissible lay opinion identification testimony. Specifically,

defendant argues nothing in the record suggested Detective Hill had any familiarity with

defendant before or after the shooting, so there was no basis to conclude Detective Hill was more

likely to correctly identify defendant from the surveillance recording than the jury. Defendant

contends Detective Hill’s narration of the surveillance recording was not helpful to either a clear

understanding of his testimony or a determination of a fact in issue. Defendant states that “the

trial court did not engage in any precautionary procedures to screen Detective Hill’s testimony

before it was heard by the jury,” and thus a member of the police improperly vouched for the

State’s case by identifying defendant as being near the scene of the shooting and interacting with

the victim. Defendant contends this error likely affected the way the jury viewed the recording

and evaluated the eyewitnesses’ credibility and, thus, denied him a fair trial.

¶ 57   The State responds that Detective Hill’s identification testimony was helpful to the jury

and thus admissible because defendant and the victim appeared in the recording briefly and they

were dressed in manner similar to numerous other men in the recording. Furthermore, they were

moving around, the recording was “somewhat grainy,” and the colors of people’s clothing were

“extremely muted.” The State contends Detective Hill was able to take his time viewing the store

surveillance footage and was able to identify the exact timeframe in which defendant and the

victim were in that location and the directions they took after their encounter. The State asserts



                                               - 23 -
No. 1-14-2197


Detective Hill’s prior viewings of the recording enabled him to identify defendant and the victim

in the recording in a more efficient manner than the jury would have been able to do. The State

contends it would have been an extremely inefficient use of the jury’s and the court’s time to

view the recording without Detective Hill’s helpful identification testimony.

¶ 58   A lay witness may only testify to events of which he has personal knowledge. Ill. R.

Evid. 602 (eff. Jan 1, 2011). Such testimony must be “(a) rationally based on the perception of

the witness, and (b) helpful to a clear understanding of the witness’ testimony or the

determination of a fact in issue, and (c) not based on scientific, technical, or other specialized

knowledge within the scope of Rule 702.” Ill. R. Evid. 701 (eff. Jan. 1, 2011). Further, Illinois

Rule of Evidence 704 (eff. Jan 1, 2011) provides, “[t]estimony in the form of an opinion or

inference otherwise admissible is not objectionable because it embraces an ultimate issue to be

decided by the trier of fact.”

¶ 59   Lay witness identification testimony is admissible if “(a) the testimony was rationally

based on the perception of the witness and (b) the testimony is helpful to a clear understanding of

the witness’s testimony or a determination of a fact in issue.” People v. Thompson, 2016 IL
118667, ¶ 50. Such “testimony is helpful where there is some basis for concluding the witness is

more likely to correctly identify the defendant from the surveillance recording than the jury. A

showing of sustained contact, intimate familiarity, or special knowledge of the defendant is not

required. Rather, the witness must only have had contact with the defendant, that the jury would

not possess, to achieve a level of familiarity that renders the opinion helpful.” Id.

¶ 60   To determine whether the testimony is helpful, courts view the totality of the

circumstances and consider “the witness’s general familiarity with the defendant; the witnesses’



                                                - 24 -
No. 1-14-2197


familiarity with the defendant at the time the recording was made or where the witness observed

the defendant dressed in a manner similar to the individual depicted in the recording; whether the

defendant was disguised in the recording or changed his/her appearance between the time of the

recording and trial; and the clarity of the recording and extent to which the individual is depicted.

However, the absence of any particular factor does not render the testimony inadmissible.” Id.

¶ 51. “[T]he extent of a witness’s opportunity to observe the defendant goes to the weight of the

testimony, not its admissibility.” Id. ¶ 53. However, testimony admissible under the foregoing

principles “may be excluded if its probative value is substantially outweighed by the danger of

unfair prejudice.” (Internal quotation marks omitted.) Id. ¶ 54.

¶ 61   Courts considering admitting the identification testimony of law enforcement officers

“should afford the defendant an opportunity to examine the officer outside the presence of the

jury” and “properly instruct the jury, before the testimony and in the final charge to the jury, that

it need not give any weight at all to such testimony and also that the jury is not to draw any

adverse inference from the fact the witness is a law enforcement officer if that fact is disclosed.”

Id. ¶ 59. These precautionary procedures will safeguard the defendant’s right to cross-examine

the officer concerning his familiarity with the defendant and any bias or prejudice without

revealing to the jury the defendant’s criminal record. Id. ¶¶ 57-59.

¶ 62   Here, although Detective Hill was not present at the store when the victim and Abdullah

encountered defendant and other people, Detective Hill’s testimony included narrating portions

of the recording in addition to identification testimony. Putting aside for the moment Detective

Hill’s identification testimony, we find that his perceptions did not need to be based on the live

event at the store because he was not providing an eyewitness account; rather, his testimony was



                                               - 25 -
No. 1-14-2197


relevant to the scenes depicted in the recording. Consequently, he needed to have perceived only

the recording, and this testimony merely laid an evidentiary foundation for admission of the

surveillance recording. See id. ¶¶ 8, 61 (law enforcement officer’s testimony describing the

actions of “the subject” in the surveillance recording did not identify the defendant as the

individual depicted in the recording and thus was not lay opinion identification testimony).

¶ 63   Detective Hill’s testimony concerning the interactions and movements of particular

subjects shown in the parking lot footage was helpful to the jury due to a certain lack of clarity of

the recording. Specifically, Detective Hill’s testimony helped the jury focus on the relevant

action because numerous people entered and exited the parking lot area, their faces were too

distant from the camera to be discernible, their outdoor winter clothing somewhat concealed their

identities, and the color of their clothing was muted. Compare United States v. LaPierre, 998
F.2d 1460, 1465 (9th Cir. 1993) (law officer’s testimony identifying the defendant as the

individual pictured in the bank surveillance photographs was not helpful to the jury because the

officer had never seen the defendant in person and was familiar with his appearance only through

other photographs and witnesses’ descriptions), with United States v. Begay, 42 F.3d 486, 502

(9th Cir. 1994) (law officer’s testimony narrating portions of a video of a protest involving about

200 demonstrators and identifying the defendants’ movements helped the jury evaluate the

recording where an array of events occurred simultaneously and the officer spent over 100 hours

viewing the recording).

¶ 64   The record, however, does not indicate that Detective Hill had any familiarity with

defendant beyond the eyewitness descriptions of what the shooter wore, eyewitness statements

that defendant was the shooter, and a photograph of defendant from police computer files.



                                               - 26 -
No. 1-14-2197


Nothing in the record indicates how long Detective Hill reviewed the recording in order to

discern defendant. The record also fails to show that Detective Hill had any familiarity with the

victim. Consequently, we find the record does not demonstrate a basis that might lead one to

conclude Detective Hill was more likely to correctly identify defendant and the victim in the

recording than the jury. Furthermore, Detective Hill provided his identification testimony

without the trial court first engaging in precautionary procedures to safeguard defendant’s right

to confrontation. Thompson, 2016 IL 118667, ¶¶ 62, 65 (the trial court erred in admitting the

identification testimony of law enforcement officers without first engaging in precautionary

measures). Thus, the admission of Detective Hill’s identification testimony was error.

¶ 65    Nevertheless, we conclude that this error does not constitute plain error. Abdullah,

Kathleen, and Natasha saw defendant chase the victim on 79th Street and shoot him with the gun

defendant held in the hand of his extended arm, and Mayblelene heard gunshots and saw

defendant run toward her house and through a gangway holding a gun in his hand. All four

witnesses testified that they were familiar with defendant prior to the shooting. Detective Hill’s

identification testimony merely lent some support to Abdullah’s testimony about the encounter

between defendant and the victim at the store near the scene of the shooting approximately 20

minutes before the shooting occurred. Moreover, Detective Hill’s identification testimony went

only to the identification of defendant at the nearby store; it did not extend to the crime itself,

which was outside the scope of the surveillance recording. Any prejudice from the erroneous

admission of Detective Hill’s identification testimony was not so severe as to have denied

defendant a fair trial.




                                              - 27 -
No. 1-14-2197


¶ 66   Alternatively, defendant argues he was denied effective assistance of counsel because

counsel failed to preserve this error for review. As discussed in supra ¶¶ 43-44, in order to

establish a claim of ineffective assistance of counsel, defendant must show that counsel’s failure

to object to the admission of Detective Hill’s identification testimony was objectively

unreasonable and resulted in prejudice to defendant. The record indicates the admission of

Detective Hill’s identification testimony from the surveillance recording supported the defense

strategy to attack the eyewitnesses’ testimony because the recording did not show a fight

between the victim and defendant or between Abdullah and the woman who allegedly spat on

her, and the recording did not show Natasha at the scene of the store. Furthermore, defendant

cannot establish prejudice resulting from counsel’s decision not to challenge Detective Hill’s

identification testimony because the State simply could have admitted the store parking lot

identification testimony through Abdullah, who observed the parking lot encounter between

defendant and the victim and is shown in the surveillance recording.

¶ 67   We conclude defendant fails to demonstrate a claim of ineffective assistance of counsel

concerning Detective Hill’s identification testimony.

¶ 68                                   C. DNA Evidence

¶ 69   Defendant argues the trial court erred in admitting irrelevant DNA evidence that was

based on an only six-loci analysis of the major DNA profile found on the low level sample

obtained from the watch and watch back recovered from the scene. Defendant argues the

evidence that his DNA could not be excluded from the major DNA profile was irrelevant

because the six-loci analysis is far less than what is generally accepted in the scientific

community for a match or even a partial match, and DNA evidence plays “an outsized role in the



                                              - 28 -
No. 1-14-2197


minds of a jury evaluating a defendant’s case.” Defendant also argues that Ramos’s statistical

analysis was irrelevant and highly prejudicial because his testimony established that it was more

likely that an unrelated white male would be a contributor to the major profile than a black male

such as defendant. Furthermore, defendant contends the State erroneously argued to the jury that

the DNA affirmatively linked defendant to the crime scene when the prosecutor used an analogy

to quantify Ramos’s statistical analysis.

¶ 70   Defendant concedes he forfeited review of this issue and asks this court to review it under

the second prong of the plain error doctrine. Defendant argues the error in this case was serious

because jurors tend to place undue weight on DNA evidence and the prosecutor’s

characterization of the DNA evidence was misleading and improperly implied a match to

defendant even though Ramos’s analysis did not support that argument. Alternatively, defendant

argues trial counsel was ineffective for failing to object to the admission of the DNA evidence on

relevancy grounds or meaningfully challenge the reliability of Ramos’s testimony and statistical

analysis.

¶ 71    In order to determine whether the plain error doctrine should be applied, we must first

determine whether any error occurred. Herron, 215 Ill. 2d at 187. The decision whether evidence

is relevant and admissible is within the trial court’s discretion and will not be reversed absent a

clear abuse of discretion. People v. Morgan, 197 Ill. 2d 404, 456 (2001). Relevant evidence is

“evidence having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Relevant evidence may be excluded as unduly




                                              - 29 -
No. 1-14-2197


prejudicial only where “its probative value is substantially outweighed by the danger of unfair

prejudice.” Ill. R. Evid. 403 (eff. Jan. 1, 2011).

¶ 72    DNA expert Ramos explained to the jury that 13 loci on the DNA molecule are used as a

basis of comparison between DNA samples and standards, but samples may be degraded due to

conditions like exposure to the elements and may not yield complete profiles when tested.

Ramos clearly testified that the major profile obtained from the low level sample found on the

watch and watch back was not a complete profile. He also clearly testified that he could not state

whether defendant’s DNA matched the major profile because Ramos obtained results at only 6

loci plus the location that indicates the sex of the person. Ramos testified that based on the only

6-loci analysis, he could determine only that defendant could not be excluded as a contributor to

the major profile, which meant defendant was included in the group of potential contributors.

Ramos calculated the frequency which estimated the chance a random person would be included

as a contributor in that major DNA profile and found that 1 in 670,000 black, 1 in 580,000 white,

or 1 in 6.1 million Hispanic unrelated individuals could not be excluded as having contributed to

that DNA profile.

¶ 73    We find no error when the trial court permitted Ramos to testify about the testing he

conducted and his conclusions. There is no Illinois authority to support the proposition that DNA

evidence is excludable as a matter of law based on the evidence being too inconclusive. People v.

Mitchell, 2011 IL App (1st) 083143, ¶ 35. This is true of DNA evidence conclusions based upon

only four or six loci. Id.; People v. Smith, 2012 IL App (1st) 102354, ¶ 75. Furthermore, DNA

probability calculations have long been generally accepted and admissible, and any challenge to




                                                 - 30 -
No. 1-14-2197


their reliability usually goes only to the weight to be given to the evidence. People v. Pike, 2016
IL App (1st) 122626, ¶ 48.

¶ 74   The instant case involved a DNA sample containing a mixture interpreted as the DNA of

two people. The DNA Advisory Board has endorsed two methods for calculating statistical ratios

in cases of mixed DNA samples: (1) the combined probability of inclusion (or its reverse, the

combined probability of exclusion) or (2) the likelihood ratio calculation. Id. ¶ 55. Ramos’s

testimony giving the probability of inclusion/exclusion regarding the mixture of DNA profiles on

the watch and watch back was relevant where it corroborated the eyewitnesses’ identifications

that defendant shot the victim. See id. ¶ 71. Natasha, Kathleen, and Abdullah identified

defendant as the individual who shot the victim, and Mayblelene identified defendant as the

person she observed run from the scene of the shooting with a gun in his hand.

¶ 75   Defendant also asserts the State erroneously argued to the jury that the DNA

affirmatively linked defendant to the crime scene when the prosecutor attempted to quantify

Ramos’s statistics with an analogy to the amount of people that could fit in the United Center

and claimed that because only one in 670,000 black males could not be excluded as a contributor

of the DNA profile collected from the watch and watch back, it was unlikely that anyone but

defendant could be the shooter.

¶ 76   According to the record, the challenged argument of the prosecutor was as follows:

                “The DNA. I want to put this in perspective. This is a chance of one in

       670,000. Not one in fourteen. Not one in ten. One in 670,000. So let’s put this in

       perspective. The United Center can fit and hold about 20,000 people. That’s a big

       building for basketball games, hockey games, it’s huge. Take the size of the



                                              - 31 -
No. 1-14-2197


       United Center and multiply that not by one, not by two, but by about 33 sizes of

       the United Center. Fill that enormous space with 670,000 male blacks. You have a

       chance of picking one out of there that cannot be excluded from having their

       DNA on the watch. One. And what’s the chance that that one person is

       [defendant]? What’s the chance that that one person is who Natasha and Kathleen

       say, ‘I saw him shoot [the victim] in cold blood?’ What’s the chance that one

       person is the same person who [Abdulla] said had a confrontation with [the

       victim]? What’s the chance that one person is the same person who [Mablelene]

       said, ‘I saw him running from the scene right after the shots with what I believe to

       be [a] gun in his hand?’ What’s the chance that that DNA came back that he

       cannot be excluded? And he had on a purple hoodie and a purple tag was left right

       there on the crime scene.

                You know [the victim] was out there because that’s where he died. And he

       positively can be excluded. He can be excluded. It’s not his DNA on the watch

       anywhere. Had he not been there, then no exclusion can happen. Had he

       [defendant] not been there, he should have been excluded.”

At this point, the trial court sustained the defense’s objection and instructed the jurors to

disregard any misstatement of facts or law by the attorney and to use their own recollection of

the evidence presented. The prosecutor continued:

                “The defendant’s DNA cannot be excluded and [the victim] can. What’s the

       chance that it would go with everything the witnesses told you?”

¶ 77   Our review of the record establishes that the State’s argument concerning the DNA

evidence was neither inaccurate nor misleading. Contrary to defendant’s implied argument, the

                                              - 32 -
No. 1-14-2197


State did not advance an argument that conflated the evidence concerning the probability of

defendant’s inclusion/exclusion with the probability that defendant was the source of the DNA

sample. The prosecutor’s United Center analogy did not advance an argument about the

probability that defendant in a crowd of 670,000 black males would be the single source of the

DNA. See id. ¶¶ 61-63 (discussing the prosecutor’s fallacy). The State did not argue that out of

670,000 black males, one individual would be a match to the DNA sample. The State simply

attempted to give the jury a visual image of what 670,000 people would look like as they

considered the evidence that 1 in 670,000 black males could be included as a contributor to the

profile found on the watch and watch back.

¶ 78   As defendant’s argument has no merit, we need not address the issue of whether his

counsel was ineffective for failing to object to Ramos’s testimony and the prosecutor’s analogy

during closing argument. Furthermore, the record refutes defendant’s assertion that defense

counsel failed to meaningfully challenge the reliability of the DNA evidence and statistical

analysis. Defense counsel’s extensive cross-examination of Ramos and closing argument

emphasized the implications of the 6-loci limitation of the DNA evidence.

¶ 79                                     D. Sentencing

¶ 80   First, defendant argues that the additional 45-year sentence imposed pursuant to the

statutory firearm sentencing enhancement should be vacated because the statute is

unconstitutionally vague where it provides no objective criteria upon which the trial court could

rely when imposing a sentence and instead encourages an arbitrary and discriminatory

enforcement of the law. This court has reviewed these very same arguments and determined that

the 25-years-to-natural-life sentence enhancement is not unconstitutionally vague. People v.



                                             - 33 -
No. 1-14-2197


Sharp, 2015 IL App (1st) 130438; People v. Butler, 2013 IL App (1st) 120923. We continue to

follow Sharp and Butler and hold that the statutory firearm sentencing enhancement is not

unconstitutionally vague.

¶ 81   Next, defendant argues the trial court abused its discretion by imposing an excessive

sentence of 45-years’ imprisonment for murder and an additional consecutive 45-year term

because he personally discharged the firearm that cause the victim’s death. A trial court

maintains broad discretion in determining the appropriate sentence for a particular defendant,

and its decision will not be reversed absent an abuse of discretion. People v. Patterson, 217 Ill.
2d 407, 448 (2005). If the sentence imposed is within the statutory range, it will not be deemed

excessive unless it is greatly at variance with the spirit and purpose of the law or is manifestly

disproportionate to the nature of the offense. People v. Fern, 189 Ill. 2d 48, 54 (1999).

¶ 82   At sentencing, two members of the victim’s family read victim impact statements, and

the State presented certified copies of defendant’s prior convictions for aggravated unlawful use

of a weapon and armed robbery. The prosecutor argued that defendant caused “terror” and did

not support his child, whose mother worked to pay the bills. The prosecutor asserted that

defendant could not be rehabilitated and asked for a life sentence. For the defense, members of

defendant’s family testified that defendant was attending nursing school and had difficulty with

the departure of his father, who had a drug problem and left when defendant was young.

Defendant asked for mercy but maintained his innocence.

¶ 83   The trial judge stated that defendant thought of no one but himself, did not consider the

devastation his actions would inflict on his family and the victim’s family, and had no

justification for his actions. The judge noted that defendant’s criminal history from juvenile to



                                               - 34 -
No. 1-14-2197


the adult cases had “gotten progressively worse” from drugs, to gun use, to armed robbery and

now murder. When defendant verbally protested, the judge noted that defendant’s actions in

court showed his lack of accountability, responsibility and respectability, his selfish nature, his

lack of acknowledgment of his record, and his continued disregard for humanity.

¶ 84   The record clearly indicates the trial court properly considered the retributive and

rehabilitative factors, seriousness of the offense, likelihood of restoring the defendant to useful

citizenship, as well as mitigating evidence and testimony. The trial court’s 45-year sentence for

murder fell within the 20 to 60 year statutory sentencing range for which defendant was eligible.

730 ILCS 5/5-4.5-20 (West 2012). Further, the trial court’s consecutive 45-year sentence based

upon defendant personally discharging the firearm that killed the victim also fell within the 25

years to natural life statutory range for which he was eligible. 730 ILCS 5/5-8-1(a)(1)(d)(iii)

(West 2012). We therefore conclude that the trial court properly imposed a sentence

proportionate to the nature of the offense and that the factors considered did not render this

sentence arbitrary.

¶ 85   Finally, defendant contends and the State agrees that the mittimus should be corrected to

reflect a single conviction of murder and a 90-year term of imprisonment. We order the mittimus

corrected to reflect one conviction of knowing and intentional first degree murder pursuant to

section 9-1(a)(1) of the Criminal Code of 2012 (720 ILCS 5/9-1(a)(1) (West 2012)). People v.

Cardona, 158 Ill. 2d 403, 411 (1994) (the most serious murder charge is upheld and sentence is

imposed on that count).




                                              - 35 -
No. 1-14-2197


¶ 86                                   III. CONCLUSION

¶ 87   For the foregoing reasons, we affirm the judgment of the trial court and direct the clerk of

the circuit court to correct the mittimus to reflect one conviction of murder and a 90-year term of

imprisonment.

¶ 88   Affirmed; mittimus corrected.

¶ 89   JUSTICE HALL specially concurring:

¶ 90   I agree with the majority's conclusion that the defendant failed to meet his burden of

showing that the trial court’s noncompliance with Supreme Court Rule 431(b) affected the

fairness of his trial and challenged the integrity of the judicial process. However, I write

separately because I believe the majority both misapprehended the relevant issue before our

court and the applicable standard of review.

¶ 91   The majority determined that no abuse of discretion resulted from the trial court’s

conclusion that the voir dire of prospective juror L.L. demonstrated that she did not understand

English and thus was competent to serve as a juror. The defendant asserts that he was denied his

due process right to a fair and impartial jury when the trial court failed to conduct a Rule 431(b)

inquiry into juror L.L.’s lack of understanding of the second Zehr principle. Since defendant’s

claim of error concerns the interpretation of a supreme court rule, the applicable standard of

review is de novo, not abuse of discretion. See People v. Suarez, 224 Ill. 2d 37, 41–42 (2007);

People v. Wrencher, 2011 IL App (4th) 080619, 36-37. Moreover, in regard to Rule 431(b), the

primary issue on appeal was not whether prospective juror L.L. understood English or whether

the trial court should have inquired into her understanding of the English language. The primary

issue was whether the trial court committed plain error under the second prong of plain error


                                               - 36 -
No. 1-14-2197


review by failing to inquire further after L.L. indicated she did not understand the second

principle of Rule 431(b), that before a defendant can be convicted of a criminal offense, the

prosecution must prove him or her guilty beyond a reasonable doubt. The prosecution must

prove every element of the offense charged beyond a reasonable doubt. In re Winship, 397 U.S.
358, 361 (1970).

¶ 92   The majority does not point to any exchange in the record between L.L. and the trial

court or defense counsel demonstrating that L.L.’s confusion about such a fundamental legal

concept as proving a defendant guilty beyond a reasonable doubt was ever resolved or settled as

required by Rule 431(b). The Rule “requires questioning on whether the potential jurors both

understand and accept each of the enumerated principles.” People v. Thompson, 238 Ill. 2d 598,

607 (2010).

¶ 93   The dissenting opinion in Thompson, authored by Justice Burke and joined by Justice

Freeman, pointed out that the rationale for imposing this duty on trial courts is that only by

asking these questions can any hidden biases which a potential juror might harbor be uncovered

and that in the absence of such questions the defendant would be deprived of “ ‘his right to a fair

and impartial jury.’ ” Thompson, 238 Ill. 2d 598, 617(quoting People v. Zehr, 103 Ill. 2d 472,

477 (1984). Like the supreme court in Zehr and the dissenting Justices in Thompson, I believe it

is vital to the selection of a fair and impartial jury that a juror who finds that the State has failed

to sustain its burden of proof of guilt beyond a reasonable doubt have no prejudices against

returning a verdict of not guilty. Zehr, 103 Ill. 2d at 477. I also agree that it is equally important

that a juror who finds that the State has sustained its burden of proof have no prejudice against




                                                - 37 -
No. 1-14-2197


returning a verdict of guilty. Id. Understanding and acceptance of the second principle in Rule

431(b) helps ensure that both of these goals are accomplished.

¶ 94   Since the Thompson decision, the supreme court has rejected the conclusion that a failure

to ask questions which are not only mandated by this court but which are “vital to the selection

of a fair and impartial jury” necessarily amounts to plain error. Thompson, 238 Ill. 2d at 619.

While I believe Justice Burke’s dissenting opinion in Thompson states the better rule, I am

compelled to follow the majority opinion in that case.




                                              - 38 -